F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                       August 30, 2005
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,
             Plaintiff-Appellee.                        No. 04-5012
 v.                                               (D.C. No. 03-CR-102-C)
 LEWIS ELSWORTH McNACK,                                 (N.D. Okla.)
             Defendant-Appellant.


                          ORDER AND JUDGMENT *


Before EBEL, McKAY, and HENRY, Circuit Judges.




      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Defendant pled guilty to one count of bank robbery in violation of 18

U.S.C. § 2113(a). The district court sentenced him to one hundred seventy-eight

(178) months of incarceration followed by a three (3) year term of supervised


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
release. Defendant filed a timely notice of appeal of the “judgment and sentence

filed of record [sic] in this case on January 13, 2004.” Rec., Vol. 1, Tab. 34 at 1.

Thereafter Defendant’s counsel filed a brief following the mandate of Anders v.

California, 386 U.S. 738 (1967), accompanied by a request to withdraw as

counsel.

      According to counsel, there are no arguable appealable issues. Aplt.

Anders Br. at 5. We have reviewed the record on appeal and conclude that

counsel is correct that there are no nonfrivolous issues that can be raised; nothing

indicates that the plea agreement was not entered into knowingly and voluntarily

or that the sentence was calculated incorrectly. Counsel’s brief contains a

certificate of service certifying that Defendant was furnished with a copy of

counsel’s brief on May 17, 2004. Id. at 7. Defendant has not filed a brief

indicating disagreement with his counsel’s position. We therefore GRANT

counsel leave to withdraw and AFFIRM the district court’s decision.

      AFFIRMED.

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




                                          -2-